                                                         To be argued by:
                                                         KATHY CHANG PARK
                                                         10 minutes requested
                     Richmond County Clerk’s Index No. 85165/2017


                     New York Supreme Court
               Appellate Division: Second Department

                         In the Matter of the Application of              Docket No.
                                                                          2018-5875
                                ROSALIE CARDINALE,

                                                 Petitioner-Respondent,

                                       against

                   THE NEW YORK CITY DEPARTMENT OF EDUCATION,

                                                 Respondent-Appellant.


                            BRIEF FOR APPELLANT



                                                  ZACHARY W. CARTER
                                                  Corporation Counsel
                                                  of the City of New York
                                                  Attorney for Appellant
                                                  100 Church Street
                                                  New York, New York 10007
                                                  212-356-0855 or -2502
                                                  kpark@law.nyc.gov

CLAUDE S. PLATTON
KATHY CHANG PARK
  of Counsel

February 1, 2019




                           Reproduced on Recycled Paper
                            TABLE OF CONTENTS

                                                                                        Page

TABLE OF AUTHORITIES ........................................................ ii

PRELIMINARY STATEMENT................................................... 1

QUESTION PRESENTED .......................................................... 2

STATEMENT OF THE CASE .................................................... 2

       A. The Legislature’s decision to transfer the employing
          board’s powers under § 3020-a to the Chancellor for
          disciplinary proceedings arising out of New York
          City public schools ........................................................ 2

       B. This article 75 proceeding ............................................ 5

ARGUMENT ............................................................................... 8

       SUPREME COURT ERRED IN VACATING THE
       ARBITRATION AWARD ................................................... 8

       A. The statutory text and history make plain that a
          school board vote on probable cause was not a
          jurisdictional requirement in Cardinale’s
          disciplinary proceeding. ................................................ 9

       B. Supreme Court erred by failing to consider proof of
          the delegations offered in support of DOE’s motion
          to renew....................................................................... 14

CONCLUSION .......................................................................... 19

CERTIFICATE OF COMPLIANCE.......................................... 20

STATEMENT PURSUANT TO CPLR 5531 ............................. 21



                                              i
                         TABLE OF AUTHORITIES

                                                                               Page(s)

Cases

Matter of Avella v. City of New York,
  29 N.Y.3d 425 (2017) ................................................................. 10

Matter of Clarke v. N.Y.C. Dep’t of Educ.,
  144 A.D.3d 500 (1st Dep’t 2016) .......................................... 17, 18

DaimlerChrysler Corp. v. Spitzer,
  7 N.Y.3d 653 (2006) ............................................................... 9, 10

Matter of Dodge,
  25 N.Y.2d 273 (1969) ................................................................. 17

Garzilli v. Mills,
  250 A.D.2d 131 (3d Dep’t 1998) ................................. 4, 11, 12, 13

Matter of Lindo v. Ponte,
  150 A.D.3d 1244 (2d Dep’t 2017) ............................................... 17

Miller v. Duffy,
  162 A.D.2d 438 (2d Dep’t 1990) ................................................. 16

Mollin v. Cty. of Nassau,
  2 A.D.3d 600 (2d Dep’t 2003) ............................................... 15, 16

Statutes

Educ. Law § 2590-h ................................................................ passim

Educ. Law § 3020-a ................................................................ passim

Other Authorities

Bill Jacket, L. 1996, ch. 720 ....................................................... 4, 11

Bill Jacket, L. 1998, ch. 385 ....................................................... 4, 11


                                            ii
                 PRELIMINARY STATEMENT

     In this article 75 proceeding, Supreme Court, Richmond

County    (Green,   J.),   vacated   an   independent       arbitrator’s

determination that petitioner Rosalie Cardinale should be

dismissed from employment as a New York City public school

teacher. Without affording the Department of Education the

opportunity to submit an answer, the court threw out the results

of a six-day hearing based on its mistaken view that, in the

absence of a school board vote on probable cause, the arbitrator

lacked jurisdiction to entertain the charges. Compounding its

error, the court denied DOE’s motion to renew, which presented

evidence confirming the arbitrator’s jurisdiction beyond a doubt.

     This Court should reverse. The plain text and history of the

relevant Education Law provisions unambiguously establish that

in the New York City public school system, it is the responsibility

of the Chancellor—and not the school board—to determine

whether there is probable cause to press disciplinary charges. It is

equally clear under the statute that the Chancellor is permitted to

delegate this authority to certain subordinate officials.
     Supreme Court thus erred by granting the petition outright.

The court should have either considered proof that these

delegations had occurred under Chancellor Carmen Farina (the

Chancellor in office at the time of Cardinale’s disciplinary

proceeding) when DOE offered it in support of its motion for leave

to renew, or permitted DOE to submit the delegations with an

answer to the petition.

                   QUESTION PRESENTED

     Where the Education Law’s text and history confirm that

principals may press disciplinary charges without a school board’s

vote on probable cause pursuant to delegations of authority from

the Chancellor and superintendents, did Supreme Court err by

failing to consider DOE’s proof of the delegations, either on the

motion for leave to renew or through an answer?

                 STATEMENT OF THE CASE

     A.   The Legislature’s decision to transfer the
          employing board’s powers under § 3020-a to
          the Chancellor for disciplinary proceedings
          arising out of New York City public schools

     New York’s statutory scheme for disciplining tenured

teachers includes a provision that requires the “employing board,

                                2
in executive session,” to determine by vote whether probable cause

exists to initiate a disciplinary proceeding. Educ. Law § 3020-a(2).

In most disciplinary proceedings against tenured teachers (also

known as § 3020-a proceedings), this vote is a precondition to

bringing charges.

      By legislative design, however, this requirement operates

differently in disciplinary proceedings brought against tenured

New York City public school teachers. The City’s school system is

structured unlike the rest of the state’s districts: among other

unique features, it has a Chancellor who oversees day-to-day

operations and personnel matters. Id. § 2590-h. Consistent with

the Chancellor’s role, the Legislature has expressly committed to

the Chancellor the authority to exercise the employing board’s

§ 3020-a powers, id. § 2590-h(38), as well as the option to delegate

such powers to superintendents of community districts, id. § 2590-

h(19), who may then delegate such powers to school principals, id.

§ 2590-f(1)(b).

      The decision to transfer the employing board’s § 3020-a

powers to the Chancellor can be traced back to the Legislature’s


                                 3
1996 overhaul of the City’s school governance system. Responding

to reports of widespread abuses and mismanagement in the

City’s schools, the Legislature decided to strengthen the

Chancellor’s     ability   to   remedy    the   system   by   removing

certain executive and administrative powers from community

school boards and transferring them to the Chancellor and

community superintendents. Bill Jacket, L. 1996, ch. 720, Gov.

Program Bill Memo.; see also Garzilli v. Mills, 250 A.D.2d 131, 133

(3d Dep’t 1998).

     Two       years   later,   the   Legislature   passed    clarifying

amendments. The Legislature recognized, among other things,

that the 1996 legislation had “inadvertently failed to change an

existing statutory provision that required school boards—instead

of superintendents—to vote on charges before cases could go to a

disciplinary hearing,” Bill Jacket, L. 1998, ch. 385, Budget Rpt., at

2. To fix this oversight, the Legislature added a provision

expressly empowering the Chancellor “to exercise all of the duties

and responsibilities of the employing board as set forth in [§ 3020-

a] with respect to any member of the teaching or supervisory staff


                                      4
of schools under the jurisdiction of the community boards.” Educ.

Law § 2590-h(38). The Legislature also added a provision

authorizing community superintendents “to exercise all of the

duties and responsibilities of the employing board as set forth in

[§ 3020-a] pursuant to a delegation of the chancellor under

[§ 2590-h].” Id. § 2590-h(19). And the Legislature deleted the

relevant portions of § 2590-j requiring charges to be filed with the

community school boards.

     Following    the   passage    of   these   amendments,   every

Chancellor—including Chancellor Farina, who was in office at the

time of Cardinale’s disciplinary proceeding—has delegated his or

her power to prefer § 3020-a charges against tenured teachers to

community superintendents (see Record on Appeal (“R”) 1458). Id.

§ 2590-h(19). The superintendents have in turn delegated this

power to school principals (see R1459). Id. § 2590-f(1)(b).


     B. This article 75 proceeding

     Petitioner Rosalie Cardinale is a former tenured teacher who

taught special education at DOE schools for 17 years (R58). In

2017, DOE filed disciplinary charges against her based on

                                  5
persistent deficiencies in her teaching performance over a four-

year period (R132-34).

     At the outset of her § 3020-a hearing, Cardinale moved to

dismiss the charges on the ground that the arbitrator lacked

jurisdiction over the matter because the school board did not vote

on whether there was probable cause to bring disciplinary charges

against her (R323-27, 363-69). The arbitrator denied the motion,

relying on several administrative opinions and lower court cases

accepting DOE’s interpretation of the Education Law: that

principals may exercise their delegated authority to press

disciplinary charges without a school board’s vote on probable

cause (R59-60, 394). After a full hearing, the arbitrator upheld the

charges and decided that Cardinale should be dismissed from her

employment (R56-130).

     Seeking to overturn her termination, Cardinale brought this

article 75 proceeding (R28-54), and DOE cross-moved to dismiss

for her failure to state a cause of action (R1260-1334). Without

giving DOE the opportunity to submit an answer, Supreme Court,

Richmond County (Green, J.), denied the cross-motion to dismiss,


                                 6
granted the article 75 petition, and vacated the arbitration award

based on DOE’s failure to establish that the arbitrator had

jurisdiction to entertain the disciplinary charges (R5-16). The

court further directed that Cardinale be immediately reinstated

and granted back pay (R16).

     Expressing deep skepticism of DOE’s interpretation of the

Education Law, the court found that it was “suspect on its face”

and ran afoul of “the clear legislative intent contained in

Education Law § 3020-a requiring different levels of the education

administration apparatus to take part in the decision to discipline

a tenured teacher (R15-16). In the court’s view, allowing DOE to

forgo a school board vote on probable cause would wrongly

concentrate disciplinary authority in the hands of a single

administrator and abridge the due process protections that are

supposed to be afforded to tenured teachers (R15-16).

     Supreme Court determined that in any event, under DOE’s

interpretation, DOE failed to submit proof showing that then-

Chancellor Farina had followed her predecessors in delegating the

authority to principals to press disciplinary charges against


                                7
tenured teachers (R12-13). The court further concluded that, even

if such delegation of authority had occurred, DOE failed to submit

evidence showing that the requisite finding of probable cause had

been made (R12, 14). The court held that the absence of evidence

on the issue entitled Cardinale to article 75 relief (R12-14).

     DOE moved for leave to reargue and renew, submitting proof

of the delegations (R1368-82, 1458-59). Supreme Court denied the

motion (R20-27). The court found that DOE already had a “full

and fair opportunity” to submit the delegations; in any event, the

court remained unpersuaded by DOE’s argument that the

Chancellor holds the power of the employing board in § 3020-a

matters (R24-27). DOE filed timely notices of appeal from both

orders (R3, 18-19).

                           ARGUMENT

           SUPREME          COURT        ERRED   IN
           VACATING          THE        ARBITRATION
           AWARD

     Supreme Court erred in holding that the arbitrator lacked

jurisdiction to hear the disciplinary charges against Cardinale.

The Education Law’s plain text and history confirm that, in the


                                  8
New York City public school system, principals may exercise their

delegated authority to press disciplinary charges without a school

board vote on probable cause. The court should have considered

DOE’s proof that the Chancellor and superintendents had

delegated this authority to school principals, either when DOE

offered the delegations in support of its motion for leave to renew

or by giving DOE the opportunity to submit an answer.


     A.   The statutory text and history make plain
          that a school board vote on probable cause
          was not a jurisdictional requirement in
          Cardinale’s disciplinary proceeding.

     Supreme Court’s ruling rests on a misunderstanding of the

Education Law’s allocation of authority to proffer disciplinary

charges against a New York City teacher. The function of the

courts in resolving questions of statutory interpretation is to

“ascertain and give effect to the intention of the Legislature.”

DaimlerChrysler Corp. v. Spitzer, 7 N.Y.3d 653, 660 (2006)

(quoting Riley v. County of Broome, 95 N.Y.2d 455, 463 (2000)).

The text is the “clearest indicator” of such legislative intent and

“courts should construe unambiguous language to give effect to its


                                9
plain meaning.” Id. at 660. Courts must also read the statute as a

whole, considering its various sections together and with reference

to one another. Matter of Avella v. City of New York, 29 N.Y.3d

425, 434 (2017).

     Here, the statute’s plain language establishes that a school

board vote on probable cause was not required for Cardinale’s

disciplinary   proceeding.   Education    Law    § 2590-h    expressly

authorizes the Chancellor to “exercise all of the duties and

responsibilities of the employing board as set forth in [§ 3020-a]

with respect to any member of the teaching or supervisory staff of

schools.” Educ. Law § 2590-h(38). And § 3020-a(1) provides that

the employing board shall determine “whether probable cause

exists to bring a disciplinary proceeding against an employee

pursuant to this section” before bringing charges. Reading these

provisions together, it logically follows that it is the Chancellor (or

his designee), and not the employing board, who determines

whether there is probable cause before bringing disciplinary

charges against a tenured teacher employed in New York City

public schools.


                                  10
     Even if there were any way to construe this statutory

language differently, the legislative history confirms that this is

the right reading of these provisions. As that history reflects, the

Legislature’s decision for the Chancellor to assume the employing

board’s disciplinary powers was part of its 1996 overhaul of the

City’s school governance system, when the Legislature decided to

strengthen the Chancellor’s ability to address reported abuses in

the City’s schools. See Bill Jacket, L. 1996, ch. 720. To effectuate

this goal, the Legislature removed certain executive and

administrative powers from community school boards and

transferred   them     to   the    Chancellor    and    community

superintendents. Bill Jacket, L. 1996, ch. 720, Gov. Program Bill

Memo.; Garzilli v. Mills, 250 A.D.2d 131, 133 (3d Dep’t 1998).

     Section 2590-h(38) was part of the clarifying amendments

that the Legislature passed two years later. The amendments

were necessary because the 1996 legislation “inadvertently failed

to change an existing statutory provision that required school

boards—instead of superintendents—to vote on charges before

cases could go to a disciplinary hearing.” Bill Jacket, L. 1998, ch.


                                  11
385, Budget Rpt. on Bills, at 2. Thus, the Legislature added

§ 2590-h(38) to remove any doubt that it was granting the

Chancellor the employing board’s authority to determine the

existence of probable cause before bringing § 3020-a charges

(along with the option of delegating such authority to subordinate

officers). Consistent with this grant of authority, the Legislature

deleted the relevant portions of § 2590-j requiring such charges

against a New York City tenured teacher to be filed with the

community school board.

     Indeed, the only Appellate Division decision to have dealt

with this issue concluded that the Legislature intended to

dispense with a school board vote on probable cause in

disciplinary proceedings against tenured City public school

teachers. In Garzilli v. Mills, 250 A.D.2d 131 (3d Dep’t 1998), the

Third   Department     recognized    that   the   1998   clarifying

amendments authorized the Chancellor to exercise the employing

board’s duties. Id. at 138. The court specifically noted that this

authorization would include “determining whether probable cause




                                12
exists to bring disciplinary proceedings against a tenured

teacher.” Id.

     Supreme Court had no valid basis for considering DOE’s

interpretation to be “suspect on its face” (R15). In the court’s view,

allowing DOE to forgo a school board vote on probable cause

would flout tenure’s protective purposes by wrongly concentrating

the disciplinary authority in the hands of a single administrator.

But of course, this observation flatly ignores the Legislature’s

considered judgment as reflected in the statute’s text and

legislative history. The court did not offer an alternative

construction that would account for the language of § 2590-h(38);

DOE’s interpretation is the only one that harmonizes all of the

provisions of the law and effectuates the Legislature’s intent to

grant the school board’s authority in § 3020-a matters to the

Chancellor.

     In any event, the court’s concerns about the protections of

tenure are misplaced. The court failed to appreciate that the

probable cause determination merely initiates the disciplinary

process. Once the disciplinary proceeding begins, a tenured


                                 13
teacher is entitled to the full panoply of procedural protections

under § 3020-a, including the right to a trial-like hearing before

an independent arbitrator who holds the final authority to issue a

determination on the charges. In all core respects, then, DOE’s

interpretation continues to honor tenure’s purposes.


     B. Supreme Court erred by failing to consider
        proof of the delegations offered in support of
        DOE’s motion to renew

     Applying a correct understanding of the statute, Supreme

Court erred in annulling the arbitrator’s award for lack of

jurisdiction to entertain the disciplinary charges. As explained

above, the plain text and history of the statute unambiguously

establishes that the Education Law does not require a board vote

on probable cause in disciplinary proceedings against tenured City

public school teachers. DOE demonstrated in its motion for

renewal that Chancellor Farina—who was in office at the time of

Cardinale’s proceeding—properly delegated her power to make a

probable   cause   determination     to   the   superintendents   of

community districts, who in turn delegated this power to school

principals (R1458-59). Because the principal rightly exercised her

                                14
delegated authority to press disciplinary charges based on her own

determination of probable cause (R306), the arbitrator had

jurisdiction to entertain the charges.

     Supreme Court erred in failing to consider DOE’s proof of

the delegations, either by granting the motion to renew or

affording DOE the opportunity to answer. The court, having been

alerted to the existence of the delegations on DOE’s motion to

renew, mistakenly held firm to a ruling that relied on premise,

now shown to be false, that the delegations did not exist. Turning

a blind eye to this reality constituted an abuse of discretion. The

court may have been led into this error by its mistaken view that

the delegations were irrelevant as a matter of law because only

the school board could initiate a disciplinary proceeding.

     Supreme Court erred, first, by denying the motion for leave

to renew. “While a motion for leave [to renew] generally should be

based on newly-discovered facts, the rule is flexible,” and it is

“improvident” to deny leave to renew where it may fairly be said

that the additional proof was previously omitted from the original

motion because of “excusable mistake or inadvertence.” Mollin v.


                                 15
Cty. of Nassau, 2 A.D.3d 600, 601 (2d Dep’t 2003); accord Miller v.

Duffy, 162 A.D.2d 438, 439-40 (2d Dep’t 1990).

     In Mollin, for example, the defendant municipality moved

for leave to renew based on its submission of previously omitted

documentation that had formed the basis of the court’s summary

judgment ruling. Id. at 600-01. The lower court granted leave to

renew, and this Court affirmed, noting that even if the omitted

documentation had been available at the time of the original

motion, it would have been “improvident” for the court to deny

leave to renew based on the municipality’s “excusable mistake or

inadvertence” and allow the prior ruling to stand. Id. at 601.

     Here, DOE’s omission of the delegations was no more than

an “excusable mistake or inadvertence,” just like in Mollin. Thus,

Supreme Court improvidently denied leave to renew while

allowing its prior ruling to stand—a ruling that was premised on

the wrong understanding that the delegations did not exist.

     Not only that, Supreme Court denied this relief based on its

mistaken understanding that DOE’s proof of the delegations was

irrelevant because the finding of probable cause had to come from


                                 16
the school board (see R26-27). The court’s refusal to consider this

evidence was rooted in an error of law that should not be entitled

to any deference at all, and for this reason, too, requires reversal.

     But even setting to one side the motion for leave to renew,

Supreme Court additionally erred by depriving DOE of the

opportunity to answer and submit evidence regarding the

delegations.   This   Court    has     held,   in   closely   analogous

circumstances, that it constitutes an abuse of discretion to deny

an agency the opportunity to submit an answer presenting such

evidence. See Matter of Lindo v. Ponte, 150 A.D.3d 1244, 1246-47

(2d Dep’t 2017) (remitting matter to Supreme Court to allow the

agency to submit evidence of the Corrections Commissioner’s

written designation of the ALJ to conduct the disciplinary

hearing). Although the determination whether to dispense with an

answer is a discretionary one, that discretion is appropriately

exercised only where the answer would serve “no useful purpose.”

Matter of Dodge, 25 N.Y.2d 273 (1969) (upholding the denial of an

opportunity to answer, where the factual points in a proposed

answer were not relevant).


                                  17
     Thus, in Matter of Clarke v. N.Y.C. Dep’t of Educ., 144

A.D.3d 500 (1st Dep’t 2016), for example, the First Department

held that the court erred in granting the article 75 petition in a

teacher disciplinary case without letting DOE submit an answer.

Id. at 500. Remanding the matter with instructions that DOE be

permitted to submit an answer, the Court determined that DOE

should have been afforded the opportunity to address allegations

that the arbitration award had been procured through fraud or

misconduct. Id.

     Even more so than in Clarke, permitting DOE to submit an

answer in this case would undeniably serve a useful purpose.

Even under Supreme Court’s faulty reasoning, a triable issue of

fact exists as to whether the delegations occurred. Proof of the

delegations, which DOE has in its possession and submitted in

support of its motion to renew (R1458-59), would directly bear on

that question. Accordingly, the court at a minimum erred in

throwing out the results of a lengthy arbitration hearing because

it should have permitted DOE to submit an answer with proof of

the delegations.


                               18
                        CONCLUSION
      For the foregoing reasons, this Court should reverse the

decisions below and deny the petition or, at a minimum, remand

this action with instructions that DOE be allowed to answer the

petition.


Dated: New York, NY
       February 1, 2019

                                  Respectfully submitted,

                                  ZACHARY W. CARTER
                                  Corporation Counsel
                                  of the City of New York
                                  Attorney for Appellants



                           By:(~clE8tRK
                               Assistant Corporation Counsel

                               100 Church Street
CLAUDE S. PLATTON              New York, NY 10007
KATHY CHANG PARK               212-356-0855
 of Counsel                    kpark@law. nyc. gov




                             19
                 CERTIFICATE OF COMPLIANCE

     This brief was prepared with Microsoft Word 2010, using Century

Schoolbook 14 pt. for the body and Century Schoolbook 12 pt. for

footnotes. According to the aforementioned processing system, the

portions of the brief that must be included in a word count pursuant to

22 N.Y.C.R.R. § 670.10.3(a)(3) contain 3,226 words.




                                  20
                     STATEMENT PURSUANT TO CPLR 5531


NEW YORK SUPREME COURT
APPELLATE DIVISION: SECOND DEPARTMENT
----------------------------------------------------------------------- x

In the Matter of the Application of
ROSALIE CARDINALE,                                                          Docket No. 2018-5875
                                       Petitioner-Respondent,
                              against
THE NEW YORK CITY DEPARTMENT OF EDUCATION,
                                       Respondent-Appellant.

----------------------------------------------------------------------- x


1.      The index number in the Court below is 85165/2017.

2.      The full names of the original parties appear in the caption above. There
        have been no changes in the parties.

3.      This proceeding was commenced in the Supreme Court, Richmond County.

4.      This proceeding was commenced by a notice of petition on August 9, 2017.
        Issue was joined by the notice of cross-motion to dismiss on
        November 8, 2017.

5.      This is a proceeding pursuant to Article 75 brought by the petitioner seeking
        vacatur of the arbitration award recommending the termination of her
        position within the Department of Education as an appropriate penalty for
        sustained charges under Education Law § 3020-a.

6.      This appeal is from an order and memorandum decision of the Honorable
        Desmond Green, Supreme Court, Richmond County, entered on April 3, 2018.

7.      This appeal is being taken on a fully reproduced record.



                                                       21
